Citation Nr: 1431341	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-03 177A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana 


THE ISSUE

Entitlement to reimbursement for the home health aide and skilled nursing services provided by the Appellant from November 1, 2004 to September 30, 2007.


REPRESENTATION

Appellant represented by:	Gregory R. Piche, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Appellant is a medical services provider that provided home health aide and skilled nursing services to the Veteran.  The Veteran served on active duty from April 1954 to May 1958. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Network Authorization and Payment Center (NAO) in Fort Harrison, Montana.  

The Board notes that the Appellant currently operates under a different name than the name listed above, but the record does not indicate the Appellant's current name.  The Board also notes that the Veteran died in March 2012.  Because the Veteran is not the Appellant, dismissal of the claim is not warranted.  

In January 2009, the Board remanded the claim for further evidentiary development.  In a September 2013 supplemental statement of the case, the NAO granted reimbursement for services provided from August 2, 2004 to October 31, 2004.  The claim for reimbursement for the remaining periods of service was denied, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The Board notes that the September 2013 supplemental statement of the case and the September 2013 statement of the case list different periods of services provided by the Appellant for which the Appellant claims entitlement to reimbursement.  On review, the Board concludes that the issue on appeal is entitlement to reimbursement for services provided from November 1, 2004 to September 30, 2007.  

In October 2013, the Appellant requested a videoconference hearing before the Board.  See October 2013 Board Hearing Options form; October 2013 Form 9.  Accordingly, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:


Schedule the Appellant for a videoconference hearing before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



